COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

DAVID REYES AND SONIA                            §
VALENZUELA,                                                        No. 08-14-00080-CV
                                                 §
                        APPELLANTS,                                   Appeal from the
                                                 §
V.                                                                  346th District Court
                                                 §
ANNETTE BURRUS,                                                  of El Paso County, Texas
                                                 §
                            APPELLEE.                            (TC# 2012-DCV-03532)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 14TH DAY OF MAY, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.